Citation Nr: 1111746	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active served on active duty from June 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Subsequently, the matter came under the jurisdiction of the RO in Jackson, Mississippi.  


REMAND

After a preliminary review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the Veteran's claim.  The record as it stands is currently inadequate to render a fully informed decision concerning whether the Veteran is entitled to service connection for PTSD.  As a result, a remand is required to fulfill the duty to assist him in developing the evidence pertinent to this claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran seeks service connection for PTSD.  In order for a claim for service connection for PTSD to be successful there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the appellant was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the appellant was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Where, however, the VA determines that the appellant did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the appellant's lay statements, by themselves, will be insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

In this case, service personnel records show that the Veteran did not serve in Vietnam and the Veteran has not contended that he engaged in any combat with the enemy.  In his written submissions and oral testimony the Veteran has advanced four possible in-service stressors responsible for his claimed PTSD.  First, he said he learned between April and June 1976 when serving aboard the USS IWO JIMA of a helicopter or plane crash off the coast of Lebanon in which the service members on the helicopter or plane were killed; while he did not see the crash he was present at the memorial service on board ship.  Second, he cited the collision of two ships in February or March 1977 in a Spanish harbor after which he viewed dead bodies and participated in clean up operations.  Third, he claimed recently during his Board hearing that he was aboard the USS HIROSHIMA, and not the USS IWO JIMA, when the helicopter crash occurred.  Fourth, he also claimed during his Board hearing that he was aboard the USS HIROSHIMA when it was involved in a collision at sea with another vessel when it lost control of its guidance system and that he had been standing not very far from where the number two elevator was crushed in.

The Board notes the extensive documentation found in the claims file for the first and second claimed stressors and that the RO and the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the Department of the Army Center for Unit Records Research (CURR)) have not been able to verify the presence of the USS IWO JIMA at the Spanish harbor or the occurrence of a helicopter or plane crash off the coast of Lebanon at the times suggested by the Veteran.  In addition, the National Archives and Records Administration (NARA) examined deck logs of the USS IWO JIMA and found no report of the helicopter crash or the memorial service.  As for the third and fourth alleged stressors, the Board notes that there was no USS HIROSHIMA in the U.S. Navy fleet during the 1970s.  A computer search on the Internet disclosed this is the name of a fictional 24th century "starship" created for entertainment purposes.  Therefore, the Board finds that the first three stressors are not verified and that further efforts to attempt to verify them would be futile.

The fourth claimed stressor cannot be verified either if the Veteran said he served aboard the USS HIROSHIMA.  However, the Board notes that it was only during his Board hearing that the Veteran claimed he served on that vessel.  During a previous hearing and in his written submissions, the Veteran consistently claimed that he served aboard the USS IWO JIMA.  It also appears that in seeking to verify another stressor, information was obtained for the claims file that shows that the USS IWO JIMA was itself involved in a collision with another ship in March 1975 when it lost steering control southwest of the Azores.  This is the fourth stressor mentioned by the Veteran recently at his Board hearing.  Service personnel records show that the Veteran served aboard the USS IWO JIMA in March 1975.  Thus, it appears that this stressor has been verified.  

However, it is not clear whether this stressor is sufficient to support the Veteran's diagnosis of PTSD.  For example, his September 2003 VA examination showed a diagnosis of PTSD related to the unverified helicopter crash stressor.  The only remaining question is whether the Veteran has PTSD based on a verified in-service stressor.  Therefore, he should be afforded another VA psychiatric examination to determine whether he has PTSD and, if so, whether it is related to his verified stressor in service, namely being aboard the USS IWO JIMA when it collided with another ship at sea.  See 38 U.S.C.A. § 5103A(d)(1)(2). 

The Board also notes that the Veteran has been diagnosed with other psychiatric disorders.  A May 2001 decision by an Administrative Law Judge with the Social Security Administration (SSA) also shows that he was granted SSA disability, in part, for chronic paranoid schizophrenia, depressive disorder, and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Id.  

Clemons indicates that these other psychiatric disorders should be included in the current appeal.  However, they were previously the subject of an unappealed rating decision in April 2003 in which the Veteran's claim for service connection for bipolar disorder, paranoid schizophrenia, and depression was denied.  While the Veteran failed to file a timely Notice of Disagreement to appeal that decision, in April 2005 he did file a claim to reopen his bipolar disorder.  Correspondence in the file dated in August 2005 administratively denied this claim to reopen because the Veteran had not submitted any evidence.  Therefore, pursuant to Clemons, medical comment is also needed to assist in determining whether other diagnosed psychiatric disorders were incurred in service, including whether a psychosis became manifest to a compensable degree within one year of service.  

So, in light of this holding in Clemons, the issue on appeal is not just limited to the Veteran's purported entitlement to service connection for PTSD, but also includes other diagnosed psychiatric disorders as well and medical opinions are needed to determine whether any of these are attributable to events that occurred during his military service.  See 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any psychiatric disorder and whose records are not found within the claims file.  Of particular interest are any outstanding VA clinical records of evaluation and/or treatment from the Biloxi VAMC, from February 2009 to the present.

2.  The RO/AMC should afford the Veteran a psychiatric examination to ascertain the nature and etiology of all disorders that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to whether any currently diagnosed psychiatric disorder is related to any psychiatric symptomatology shown in service treatment records.  

The examiner should also determine whether the Veteran has PTSD and, if so, whether the in-service stressor found to be established by the record, namely his ship's March 1975 collision at sea with another vessel, contributed to this diagnosis.  The examiner should be instructed that only this verified event may be considered as a valid stressor.

If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify whether the verified ship collision stressor supports the diagnosis.  A complete rationale should be given for all opinions and conclusions expressed.

If a psychiatric disorder other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder is related to service, to include the verified ship collision stressor.  The examiner should also indicate whether it is at least as likely as not that the Veteran developed a psychosis within one year of his separation from active duty.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


